--------------------------------------------------------------------------------

Exhibit 10(g). Executive Retention Plan

 

As amended and restated January 21, 2004

 

INTRODUCTION

 

McDonald’s Corporation, a Delaware corporation (the “Company”), has established
the Executive Retention Plan (this “Plan”) effective as of October 1, 1998 (the
“Effective Date”). This Plan was amended and restated on March 20, 2001, March
20, 2002, October 29, 2002, December 18, 2002, December 2, 2003 and January 21,
2004. The amendments made to this Plan by the amendment and restatement of
October 29, 2002 are not applicable to any Executive (as defined in the Plan
before October 29, 2002) whose termination of employment or Change-in-Status
Date (as defined in the Plan before October 29, 2002) occurred before October
29, 2002, for whom the Plan provisions as in effect on the date of his or her
termination of employment or Change-in-Status Date, as applicable, shall
control.

 

ARTICLE 1  PURPOSE; EMPLOYMENT PERIODS GENERALLY

 

1.01 Purpose. It is in the best interests of the Company and its shareholders to
assure that the Company has the continued dedication of its key executives in a
highly competitive global marketplace. This Plan is established to promote the
retention of these key executives and provide the Company with a smooth
succession process. This Plan is also intended to provide these key executives
with incentives that are designed to focus their energy on contributing to the
ultimate success of the Company.

 

1.02 Employment Periods.

 

  (a) Definition of Employment Periods. This Plan provides for the continued
employment, subject to the terms and conditions of this Plan, of the individuals
identified on Appendix A as “Tier I Executives,” “Tier II Executives” and “Tier
III Executives” (collectively, the “Executives”) during three successive
periods, each of which is defined below: the Retention Period; the Transition
Period; and the Continued Employment Period (collectively referred to as the
“Employment Periods”).

 

  (b) Requirement of Execution of Agreement and Continued Employment. In order
to be eligible for continued employment during each successive Employment
Period, with the pay and benefits set forth herein, an Executive must satisfy
the requirements summarized in this Section 1.02(b) and more fully set forth
below in the Plan. The Executive must properly execute the following agreements
(each, an “Agreement”) at the following times: (i) on or before the Executive’s
Change in Status Date, an Agreement substantially in the form set forth in
Exhibit A (a “Transition Period Agreement”); (ii) on or before the first day of
the Executive’s Continued Employment Period, an Agreement substantially in the
form set forth in Exhibit B (a “Continued Employment Period Agreement”); and
(iii) upon a termination of the Executive’s employment at the end of the
Continued Employment Period or under circumstances described in Section 7.01
below, an Agreement substantially in the form set forth in Exhibit C (a
“Termination Agreement”). In addition, the Executive must not revoke, and must
comply with, such Agreements. Finally, the Executive must otherwise comply with
the requirements of this Plan. An Executive may also be eligible in some cases
for certain pay and benefits upon termination of his or her employment, as more
fully set forth in Articles 6 and 7 below (the “Termination Benefits”). Exhibit
B to each Agreement shall be completed by the Company at the time of the
Agreement’s preparation by the insertion of a list of the “Specified
Competitors,” consisting of twenty-five (25) competitors of McDonald’s
determined by the Company in its sole discretion.

 

  (c) Violations by the Executive. If an Executive commits a “Violation” (as
defined below), the Company shall be entitled to cancel any and all future
obligations of the Company to the Executive under this Plan and recoup the value
of all Relevant Prior Benefits (as defined below), together with the Company’s
costs and reasonable attorney’s fees. In addition, the Company shall be entitled
to pursue any other remedy available to enforce the terms of the Executive’s
Agreements. A “Violation” shall have occurred if an Executive (i) files a
lawsuit, charge, complaint or other claim asserting any claim or demand within
the scope of the releases given in any of his or her Agreements, (ii) fails
properly to execute and deliver a required Agreement, or (iii) purports to
revoke any of his or her Agreements The “Relevant Prior Benefits” means (i) in
the case of a Violation committed by an Executive during an Employment Period,
all payments and benefits that have been provided to the Executive under this
Plan during that Employment Period, and (ii) in the case of a Violation
committed by an Executive after termination of the Executive’s employment, all
Termination Benefits provided to the Executive under the Plan.

 

McDonald’s Corporation    49



--------------------------------------------------------------------------------

  (d) Status and Benefits Generally during Employment Periods. During an
Executive’s continued employment during each of his or her Employment Periods,
except as otherwise specifically provided in this Plan: (i) the Executive shall
be entitled to participate in the Company’s employee compensation plans,
practices, policies and programs as in effect from time to time, including
without limitation all equity compensation, bonus and other incentive
compensation plans, policies and programs (collectively, the “Compensation
Plans”), to the extent that the Executive is eligible under, and in accordance
with, the applicable terms and conditions thereof as modified by this Plan; and
(ii) the Executive shall be entitled to participate in the Company’s employee
benefit plans, practices, policies and programs as in effect from time to time
(collectively, the “Employee Plans”), to the extent that the Executive is
eligible under, and in accordance with, the applicable terms and conditions
thereof. Without limiting the generality of the foregoing, except as
specifically provided in Section 7.01(b) below, during an Executive’s Employment
Periods and upon and following the termination of his or her employment for any
reason, the Executive’s stock options shall continue to vest, be exercisable,
expire and otherwise be subject to the express terms of the related stock option
plan and the applicable Golden M Certificate (or other applicable award
agreement).

 

  (e) Deferred Compensation Plans. Without limiting the generality of Section
1.02(d) above, except as specifically provided in Section 4.02(b) below, amounts
paid to an Executive during the Executive’s Employment Periods shall be treated
as “compensation” for purposes of the McDonald’s Corporation Profit Sharing and
Savings Plan, McDonald’s Corporation Supplemental Profit Sharing and Savings
Plan and any successor or other deferred compensation plans for which the
Executive may be eligible (collectively, the “Deferred Compensation Plans”) and
all life insurance benefit plans sponsored by McDonald’s Corporation, in each
case to the extent permitted by the terms of such plans as in effect from time
to time. No requirement that the Company make payments under this Plan to an
Executive shall be considered violated by the Company’s crediting all or any
portion thereof to the Executive’s account under any Deferred Compensation Plan
in which the Executive is eligible to participate, to the extent that the
Executive has elected to defer such payment under the terms of such Deferred
Compensation Plan.

 

ARTICLE 2  PLAN ADMINISTRATION

 

2.01 The Committee. The Compensation Committee of the Board of Directors of the
Company (the “Board”), as such committee is constituted from time to time (the
“Committee”), shall have overall responsibility for the establishment,
amendment, administration and operation of this Plan. The Committee shall have
the responsibilities and duties and powers under this Plan which are not
specifically delegated to anyone else, including without limitation the
following powers:

 

  (i) subject to any limitations under this Plan or applicable law, to make and
enforce such rules and regulations of this Plan and prescribe the use of such
forms as it shall deem necessary for the efficient administration of this Plan;

 

  (ii) to require any person to furnish such information as it may reasonably
request as a condition to receiving any benefit under this Plan;

 

  (iii) to decide on questions concerning this Plan;

 

  (iv) to amend Appendix A hereto to add additional Executives, to delete
Executives whose employment has terminated without the right to receive any
additional benefits under this Plan or whose rights hereunder have been
satisfied in full, and to reflect any changes that are agreed with the affected
Executives;

 

  (v) to compute or cause to be computed the amount of benefits which shall be
payable to any person in accordance with the provisions of this Plan; and

 

  (vi) to appoint and remove, as it deems advisable, the Plan Administrator.

 

2.02 The Plan Administrator. The Committee may appoint a Plan Administrator who
may (but need not) be a member of the Committee, and in the absence of such
appointment, the Committee shall be the Plan Administrator. The Plan
Administrator shall perform the administrative responsibilities delegated to the
Plan Administrator from time to time by the Committee.

 

2.03 Discretionary Power of the Committee. The Committee from time to time may
establish rules for the administration of this Plan. The Committee shall have
the sole discretion to make decisions and take any action with respect to
questions arising in connection with this Plan, including without limitation the
construction and interpretation of this Plan and the determination of
eligibility for and the amount of benefits under this Plan. The decisions or
actions of the Committee as to any questions arising in connection with this
Plan, including without limitation the construction and interpretation of this
Plan, shall be final and binding upon all Executives and their respective
beneficiaries.

 

50    McDonald’s Corporation



--------------------------------------------------------------------------------

2.04 Action of the Committee. The Committee may act at a meeting, including
without limitation a telephonic meeting, by the consent of a majority of the
members of the Committee at the time in office, or without a meeting, by the
unanimous written consent of the individual members of the Committee. An
executed document signed by an individual member of the Committee and
transmitted by facsimile shall be valid as the original signed document for all
purposes. Any person dealing with the Committee shall be entitled to rely upon a
certificate of any member of the Committee, or the Secretary or any Assistant
Secretary of the Company, as to any act or determination of the Committee.

 

2.05 Advisors and Agents of the Committee. The Committee may, subject to
periodic review, (a) authorize one or more of its members or an agent to execute
or deliver any instrument, and make any payment on its behalf, and (b) utilize
the services of associates and engage accountants, agents, legal counsel, record
keepers, professional consultants (any of whom may also be serving the Company)
or authorized Company personnel to assist in the administration of this Plan or
to render advice with regard to any responsibility or issue arising under this
Plan.

 

2.06 Records and Reports of the Committee. The Committee shall maintain records
and accounts relating to the administration of this Plan. An Executive shall be
entitled to review any records relating to his or her individual participation
in this Plan and to make copies of such records upon written request to the
Committee.

 

2.07 Liability of the Committee; Indemnification. The members of the Committee
and the Plan Administrator shall have no liability with respect to any action or
omission made by them in good faith nor from any action or omission made in
reliance upon (a) the advice or opinion of any accountant, legal counsel,
medical adviser or other professional consultant or (b) any resolutions of the
Committee or the Board certified by the Secretary or Assistant Secretary of the
Company. Each member of the Committee and the Plan Administrator shall be
indemnified, defended and held harmless by the Company and its respective
successors against all claims, liabilities, fines and penalties and all expenses
(including without limitation reasonable attorneys’ fees and disbursements and
other professional costs incurred in enforcing this provision) reasonably
incurred by or imposed upon such individual which arise as a result of his or
her actions or failure to act in connection with the operation and
administration of this Plan, to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty or expense is not paid for by
liability insurance purchased by or paid for by the Company or an affiliate
thereof. Notwithstanding the foregoing, the Company shall not indemnify any
person for any such amount incurred through any settlement or compromise of any
action unless the Company consents in writing to such settlement or compromise,
which consent shall not be unreasonably withheld.

 

2.08 Plan Expenses. All expenses under or relating to this Plan shall be paid
from the general assets of the Company. To the extent required by applicable
law, the Company may require any member of the Committee to furnish a fidelity
bond satisfactory to the Company.

 

2.09 Service in More than One Capacity. Any person or group of persons may serve
this Plan in more than one capacity.

 

2.10 Named Fiduciary. The named fiduciary of this Plan shall be the Committee.

 

2.11 Delegation of Responsibility. The Committee shall have the authority to
delegate from time to time, in writing, all or any part of its responsibilities
under this Plan to one or more members of the Committee. The Committee may also
delegate administrative functions to the Plan Administrator pursuant to Section
2.02 above. The Committee may in the same manner revise or revoke any such
delegation of responsibility. Any action of the delegate in the exercise of such
delegated responsibilities shall have the same force and effect for all purposes
hereunder as if such action had been taken by the Committee. The Committee shall
not be liable for any acts or omissions of any such delegate. The delegate shall
periodically report to the Committee concerning the discharge of the delegated
responsibilities.

 

2.12 Filing a Claim.

 

  (a) Each individual eligible for benefits under this Plan (“Claimant”) may
submit a claim for benefits (“Claim”) to the Plan Administrator in writing on a
form provided or approved by the Plan Administrator or, if no such form has been
so provided or approved, in a written document that specifies, in reasonable
detail, facts and circumstances and the applicable Plan provisions which the
Claimant believes entitle him or her to compensation or benefits under this
Plan. A Claimant shall have no right to seek review of a denial of benefits, or
to bring any action in any court to enforce a Claim, prior to his or her filing
a Claim and exhausting his or her rights to review under this Article 2.

 

  (b) When a Claim has been filed properly, it shall be evaluated and the
Claimant shall be notified of the approval or the denial of the Claim within 45
days after the receipt of such Claim unless special circumstances require an
extension of time for processing the Claim. If such an extension is required,
written notice of the extension shall be furnished to the Claimant prior to the
end of the initial 45-day period, which notice shall specify the special
circumstances requiring an extension and the date by which a final decision will
be reached (which date shall not be later than 90 days after the date on which
the Claim was filed). A Claimant shall be given

 

McDonald’s Corporation    51



--------------------------------------------------------------------------------

a written notice in which the Claimant shall be advised as to whether the Claim
is granted or denied, in whole or in part. If a Claim is denied, in whole or in
part, the notice shall contain (i) the specific reasons for the denial, (ii)
references to pertinent Plan provisions upon which the denial is based, (iii) a
description of any additional material or information necessary to perfect the
Claim and an explanation of why such material or information is necessary, and
(iv) the Claimant’s right to seek review of the denial.

 

  (c) An election to become a Transition Officer pursuant to Section 4.01 shall
not be considered a Claim and shall not be subject to this Section 2.12.

 

2.13 Review of Claim Denial. (a) If a Claim is denied, in whole or in part, the
Claimant shall have the right to (i) request a review of the denial by the
Committee or its delegate, (ii) review pertinent documents, (iii) submit issues
and comments in writing to the Committee and (iv) appear before the Committee in
person to present such issues and comments; provided that the Claimant files a
written request for review with the Committee within 60 days after the
Claimant’s receipt of written notice of the denial. Within 60 days after the
Committee receives a request for review, the review shall be made and the
Claimant shall be advised in writing of the decision on review, unless special
circumstances require an extension of time for such review, in which case the
Claimant shall be given a written notice within such initial 60-day period
specifying the reasons for the extension and when such review shall be
completed; provided that such review shall be completed within 120 days after
the filing of the request for review. The Committee’s decision on review shall
be sent to the Claimant in writing and shall include (i) specific reasons for
the decision and (ii) references to Plan provisions upon which the decision is
based. A decision on review shall be binding on all persons for all purposes.

 

If a Claimant shall fail to file a request for review in accordance with the
procedures herein outlined, such Claimant shall have no right to obtain such a
review or to bring an action in any court, and the denial of the Claim shall
become final and binding on all persons for all purposes except upon a showing
of good cause for such failure.

 

ARTICLE 3  RETENTION PERIOD

 

During an Executive’s Retention Period (as defined in the next sentence), the
Executive shall remain employed by the Company as an officer, on an at-will
basis. Each Executive’s “Retention Period” shall mean the period commencing on
the Executive’s Plan Start Date and ending on the later of the Executive’s End
Date (as specified on Appendix A) or the day before the Executive’s
Change-in-Status Date (as determined pursuant to Section 4.01 below).

 

ARTICLE 4  TRANSITION PERIOD

 

4.01 Election to Become a Transition Officer.

 

  (a) Transition Officer. Subject to the conditions set forth below, each
Executive may elect to become a “Transition Officer” entitled to the benefits
provided to Transition Officers hereunder (the “Transition Benefits”), effective
on a date (hereinafter referred to as the Executive’s “Change-in-Status Date”)
not earlier than the day after the Executive’s End Date.

 

  (b) Conditions. The conditions that must be satisfied in order for an
Executive’s election to become a Transition Officer to be effective are as
follows: (i) the Executive must remain employed by the Company through the end
of his or her Retention Period; (ii) the Executive must properly execute a
Transition Period Agreement not later than the Change-in-Status Date; (iii) the
Executive must not revoke such Transition Period Agreement; (iv) in the case of
a Tier II Executive or a Tier III Executive whose Change-in-Status Date occurs
before his or her 62nd birthday, a successor to the Executive must have been
selected by the Company and approved by the Chief Executive Officer of the
Company (the “CEO”) in the CEO’s sole discretion; and (v) in the case of an
Executive whose Change-in-Status Date occurs before his or her 62nd birthday,
the Committee or the CEO, as applicable, must consent to the Executive’s
becoming a Transition Officer, in accordance with Section 4.01(c) below.

 

  (c) Election. An Executive shall make an election to become a Transition
Officer by delivering to the Committee (in the case of an election by the CEO)
or to the CEO (in the case of an election by any other Executive) a written
notice indicating the proposed Change-in-Status Date, on such form as the
Committee may from time to time prescribe. If the proposed Change-in-Status Date
occurs before the Executive’s 62nd birthday, the Committee or the CEO, as
applicable, shall notify the Executive whether such election is accepted. If the
proposed Change-in-Status Date occurs on or after the Executive’s 62nd birthday,
such election shall automatically be deemed accepted. If such election is
accepted or deemed accepted, the Committee or the CEO, as applicable, shall also
(1) notify the Executive whether the actual Change-in-Status Date will be the
date proposed by the Executive or a later or earlier date reasonably selected by
the Committee or the CEO, as applicable (but in no event earlier than the
Executive’s End Date), and (2) enclose with such notice the Transition Period
Agreement for execution by the Executive.

 

52    McDonald’s Corporation



--------------------------------------------------------------------------------

  (d) Transition Period. If an Executive properly executes and returns the
Transition Period Agreement, does not revoke the Transition Period Agreement and
satisfies the other conditions set forth above, his or her election to become a
Transition Officer shall become effective upon the applicable Change-in-Status
Date, and the Executive shall thereafter serve as a Transition Officer during a
number of months (the “Transition Period”) equal to the lesser of (i) the number
of the Executive’s Years of Service (as defined below), or (ii) 18 months,
subject to the provisions of this Plan. An Executive’s “Years of Service” shall
equal the number of 12-month intervals during the period beginning on the
earlier of the Executive’s historical service date or company service date and
ending on the Change-in-Status Date, rounded down to the nearest complete
12-month interval (e.g., a period of 128 months and 3 days shall equal 10 “Years
of Service”).

 

4.02 Transition Benefits.

 

  (a) Base Salary. During an Executive’s Transition Period, the Company shall
pay the Executive a base salary at the annualized rate in effect on the day
immediately preceding the Change-in-Status Date, but in no event lower than the
highest base salary in effect at any time between the Executive’s Plan Start
Date and Change-in-Status Date, provided that the base salary payable under this
Section 4.02(a) shall be reduced in accordance with any across-the-board
reductions approved by the Committee prior to the Change-in-Status Date, which
reductions affect Company officers generally. (The annualized amount of such
base salary as in effect from time to time is referred to as the “Annual Base
Salary.”) In no event shall an Executive be eligible for merit increases in base
salary during his or her Transition Period.

 

  (b) Annual Bonus. In respect of each calendar year which ends during or on the
last day of an Executive’s Transition Period, the Company shall pay to the
Executive an Annual Bonus (as defined below) in a lump sum on April 1st of the
following year (or such other date on which bonuses for such year are paid to
participants in the Company’s Target Incentive Program or any successor plan
(“TIP”) generally). If the Transition Period ends on a date other than the last
day of a calendar year, the Company shall pay to the Executive (in lieu of an
Annual Bonus) a Prorated Annual Bonus (as defined below) in a lump sum in cash
within 60 days after the end of the Transition Period. The Executive shall not
be entitled to elect to defer any portion of the Prorated Annual Bonus under any
Deferred Compensation Plan.

 

For purposes of this Plan,

 

  (i) “Annual Bonus” shall mean an annual bonus equal to the product of the
Annual Base Salary and the Full Target Percentage (as defined below);

 

  (ii) “Full Target Percentage” shall mean the target percentage which the
Executive was eligible to receive under TIP on the day immediately preceding the
Change-in-Status Date without any adjustment, but in no event lower than the
Executive’s highest target percentage in effect at any time between the
Executive’s Plan Start Date and Change-in-Status Date, provided that the target
percentage shall be reduced in accordance with any across-the-board reductions
approved by the Committee prior to the Change-in-Status Date which reductions
affect Company officers generally; and

 

  (iii) “Prorated Annual Bonus” shall mean a bonus in an amount equal to the
Annual Bonus multiplied by a fraction, the numerator of which is the number of
days which have elapsed during the calendar year in question through the last
day of the Transition Period, and the denominator of which is 365.

 

  (c) Three-Year Incentive Plan Awards. During an Executive’s Transition Period,
any outstanding awards that the Executive has been granted under the Company’s
Three-Year Incentive Plan or any successor plan (“LTIP”) shall continue to vest
and become payable in accordance with the Company’s policies as in effect from
time to time; provided, that such LTIP awards (“LTIP Awards”) granted before
December 2, 2003 shall be computed by reference to 100% of the target percentage
the Executive would have received pursuant to the terms of the original LTIP
grant without any adjustment; and provided, further, that in the case of a Tier
III Executive, such an LTIP Award granted before December 2, 2003 shall not be
paid unless the minimum corporate performance thresholds for the applicable
performance period are met. Notwithstanding the foregoing, in the case of an
LTIP Award granted under the Company’s Cash Performance Unit Program to an
Executive whose Change in Status Date occurs before the end of the performance
period for such LTIP Award, the amount of such LTIP Award that actually vests
and becomes payable shall be the amount computed in accordance with the
foregoing, multiplied by a fraction, the numerator of which is the number of
days in the performance period for such LTIP Award that precede the Change in
Status Date, and the denominator of which is the total number of days in the
performance period for such LTIP Award.

 

  (d) Benefit Programs and Policies. During an Executive’s Transition Period, he
or she shall participate in Employee Plans and Compensation Plans as provided in
Section 1.02(d) above, except that: (i) the Executive shall not be eligible to
participate in TIP except to the extent and on the terms provided for above in
this Section 4.02; (ii) no new stock option grants shall be made to the
Executive; (iii) no new awards shall be granted

 

McDonald’s Corporation    53



--------------------------------------------------------------------------------

to the Executive under LTIP; (iv) no other new awards shall be granted to the
Executive under any Compensation Plans; (v) the Executive shall not be entitled
to participate in any other Compensation Plans; and (vi) the effect of the
Executive’s entering the Transition Period for any incentive awards that the
Executive holds immediately before his or her Change in Status Date that are not
specifically provided for above shall be as provided in the applicable plans
and/or agreements.

 

  (e) Special Benefits for Tier I Executives. Without limiting the generality of
the foregoing, during his or her Transition Period, each Tier I Executive shall
be provided by the Company with an office and secretarial services.

 

4.03 Duties During Transition Period. During an Executive’s Transition Period,
the Executive shall serve as an officer of the Company in a position that is
less senior than his or her position during the Retention Period (and in any
case not an executive officer position), and shall devote substantially all of
his or her normal business time and efforts to the business of the Company, its
subsidiaries and its affiliates, the amount of such time to be sufficient to
permit him or her to diligently and faithfully serve and endeavor to further its
interests to the best of his or her ability. Subject to the foregoing, and to
the requirements of the Executive’s Agreement(s) then in effect, the Executive
may participate in various civic and philanthropic activities, may serve on
boards of directors and committees of not-for-profit organizations of the
Executive’s choice, and, to the extent consistent with the policies of the
Company, may serve as a non-employee director of one or more corporations
(unless the Committee concludes that such service would be inappropriate or not
in the best interests of the Company).

 

ARTICLE 5  CONTINUED EMPLOYMENT PERIOD

 

5.01 Employee Status. For the five-year period beginning immediately following
the end of the Transition Period (the “Continued Employment Period”), the
Executive shall serve as a staff employee of the Company, with the pay and
benefits provided for in this Article 5, provided that the Executive: (a)
remains an employee of the Company through the end of his or her Transition
Period; (b) properly executes a Continued Employment Period Agreement not later
than the last day of the Transition Period; (c) does not revoke such Continued
Employment Period Agreement; and (d) complies with all Agreements that he or she
is required under this Plan to execute.

 

5.02 Continued Employment Benefits.

 

  (a) Base Salary. During an Executive’s Continued Employment Period, the
Company shall pay the Executive a base salary (the “Continued Employment Period
Salary”) at an annual rate equal to a percentage of his or her Annual Base
Salary as in effect at the end of the Transition Period, which percentage is set
forth opposite his or her name on Appendix A hereto. In no event shall an
Executive be eligible for merit increases in base salary during his or her
Continued Employment Period.

 

  (b) Three-Year Incentive Plan Awards. During an Executive’s Continued
Employment Period, any outstanding awards under LTIP shall be treated as
provided in Section 4.02(c) above.

 

  (c) Benefit Programs and Policies. During an Executive’s Continued Employment
Period, he or she shall participate in Employee Plans and Compensation Plans as
provided in Section 1.02(d) above, except that: (i) the Executive shall not be
eligible to participate in TIP; (ii) no new stock option grants shall be made to
the Executive; (iii) no new awards shall be granted to the Executive under LTIP;
(iv) no other new awards shall be granted to the Executive under any
Compensation Plans; (v) the Executive shall not be entitled to participate in
any other Compensation Plans; and (vi) the effect of the Executive’s entering
the Continued Employment Period for any incentive awards that the Executive
holds immediately before the beginning of his or her Continued Employment Period
that are not specifically provided for above shall be as provided in the
applicable plans and/or agreements.

 

  (d) Special Benefits for Tier I Executives. Without limiting the generality of
the foregoing, during the portion of his or her Continued Employment Period
ending on the second anniversary of his or her Change-in-Status Date, each Tier
I Executive shall be provided by the Company with an office and secretarial
services.

 

5.03 Time Devoted to Duties During Continued Employment Period. During an
Executive’s Continued Employment Period, the Executive shall devote such time to
the business of the Company as may be reasonably requested by the Company from
time to time, which requests shall be appropriate taking into account the
compensation the Executive is receiving hereunder and the Executive’s outside
activities, services and arrangements permitted by the next sentence; provided,
that in any event the Executive may be required by the Company to devote
sufficient time to qualify for “part-time benefits-eligible” status (which is 20
hours per week, as of December 2, 2003). During the Continued Employment Period,
the Executive may participate in various civic and philanthropic activities, may
serve on boards of directors and committees of not-for-profit organizations of
the Executive’s choice, may serve as a member of one or more corporate boards of
directors and may engage in a full-time employment arrangement with another
organization of the Executive’s choice, provided that such activities do not
violate the Executive’s obligations under the Executive’s Agreement(s) then in
effect.

 

54    McDonald’s Corporation



--------------------------------------------------------------------------------

5.04 No Offset. In the event that an Executive shall engage in any employment
arrangement permitted by Section 5.03 above (including without limitation
self-employment) during the Continued Employment Period, no amount paid to or
earned by such Executive therefrom shall reduce any payments or other benefits
due such Executive pursuant to this Plan.

 

ARTICLE 6  TERMINATION OF EMPLOYMENT

 

6.01 Death or Disability. An Executive’s employment shall terminate
automatically upon his or her death during any Employment Period. In the event
that (a) the Committee determines in good faith that an Executive is suffering
from a “Disability” (together with its various cognates, as defined below) and
(b) the appropriate decisionmaker under any applicable Company plan or program
providing long-term disability benefits to the Executive (a “Disability Plan”)
similarly determines that the Executive is eligible for such benefits by virtue
of the Executive’s disability (as defined for purposes of such plan or program),
the Company may deliver to the Executive written notice (a “Disability
Termination Notice”) in accordance with Section 6.05 above of the Company’s
intention to terminate the Executive’s employment. In such event, the
Executive’s employment shall terminate effective on the later of (y) the 30th
day after receipt of such Disability Termination Notice by the Executive or (z)
the first date on which the Executive becomes eligible for long-term disability
benefits under the principal Disability Plan applicable to the Executive (the
“Disability Effective Date”), provided, however, that (1) in the interim the
Executive shall not have returned to full-time performance of the Executive’s
duties and/or (2) the Executive shall not have delivered to the Committee within
30 days of receipt of a Disability Termination Notice a written objection
thereto (an “Objection”). In the event of a timely Objection, any termination of
the Executive shall be suspended and the Executive shall be promptly examined by
two physicians or other professionals skilled in the relevant field, one
selected by the Executive and one by the Committee. Each of the two
professionals shall issue a written opinion within 15 days following the
completion of his or her examination as to whether the Executive is Disabled in
accordance with the definition provided in this Plan. If the two professionals
agree, each of the Executive and the Company shall be bound by their joint
conclusion. If the two professionals disagree, they shall jointly agree on a
third professional to conduct a similar examination. Each of the Executive and
the Company shall be bound by the conclusion of such third professional. The
Executive agrees to each such examination and to waive any confidentiality
rights necessary to allow each of the professionals conducting such examinations
to do so. The Company shall pay all fees and costs of all such examinations. In
the event of a disagreement as to the determination of the Executive’s
disability for purposes of a Disability Plan, such disagreement shall be
resolved as provided for in such Disability Plan. For purposes of this Plan, the
term “Disability” shall mean the material inability of the Executive, due to
injury, illness, disease or bodily, mental or emotional infirmity, to carry out
the job responsibilities which such Executive held or the tasks to which such
Executive was assigned at the time of the incurrence of such Disability, which
inability is reasonably expected to be permanent or of indefinite duration
exceeding one year.

 

6.02 Cause. The Company may terminate an Executive’s employment at any time for
Cause. For purposes of this Plan, “Cause” means: (i) the willful failure of an
Executive to perform substantially all of the Executive’s material duties with
the Company (other than any failure resulting from incapacity resulting from
physical or mental illness), after written demand for substantial performance is
delivered to the Executive by the Committee or the CEO; or (ii) a willful
violation of the Company’s material rules and policies (including without
limitation the Standards of Business Conduct) as in effect from time to time; or
(iii) the Executive’s commission of any act or acts involving dishonesty, breach
of fiduciary obligation to the Company, fraud, illegality, malfeasance or moral
turpitude; or (iv) the Executive commits a criminal or civil violation or other
improper act involving fraud or dishonesty; or (v) the Executive is found liable
for or guilty in a civil matter of engaging in discriminatory conduct in
violation of any labor or employment laws or in violating or contributing to a
violation of an employee’s civil rights; or (vi) the Executive materially
breaches the terms of the Plan by revoking any Agreement that the Executive is
required to execute, or by failing properly to execute, or violating any one or
more of the provisions of, any Agreement that the Executive is required to
execute; or (vii) the Executive refuses to carry out clearly assigned material
duties or is otherwise insubordinate. Any act or failure to act, on the part of
an Executive, that is described in clause (i), (ii), (vi) or (vii) of the
preceding sentence of which the Committee receives actual notice shall not be
considered “Cause” unless the Committee, the Board or an executive officer of
the Company notifies the Executive that such act or failure to act is or may be
considered “Cause” within one year after the Committee first receives such
actual notice. For purposes of this provision, no act or failure to act, on the
part of an Executive, shall be considered “willful,” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the
Company. Any act, or failure to act, on the part of an Executive, based upon
authority given pursuant to a resolution duly adopted by the Board or upon the
instructions of the CEO or an officer of the Company senior in rank to the
Executive to whom the Executive reports or based upon the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
the Executive in good

 

McDonald’s Corporation    55



--------------------------------------------------------------------------------

faith and in the best interests of the Company. The cessation of employment of
an Executive shall not be deemed to be for Cause unless and until there shall
have been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of a majority of the Board at a meeting of the Board called and
held upon appropriate notice (after reasonable notice is provided to the
Executive and the Executive is given an opportunity, together with counsel, to
be heard before the Board), finding that, in the good faith opinion of the
Board, the Executive is guilty of the conduct described in this paragraph, and
specifying the particulars thereof in detail.

 

6.03 Good Reason. During a Tier I Executive’s Retention Period and Transition
Period, the Tier I Executive may terminate his or her employment at any time for
Good Reason. For purposes of this Plan, “Good Reason” shall mean:

 

  (a) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including without limitation status, offices,
titles and reporting requirements), authority, duties or responsibilities as of
the Executive’s Plan Start Date, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose (1) an isolated, insubstantial and inadvertent
action, and (2) any material change in status, duties and responsibilities that
is expressly contemplated by this Plan; or

 

  (b) the relocation of the Executive’s principal place of employment to a
location outside the greater Chicago metropolitan area.

 

Notwithstanding the foregoing: (A) a Tier I Executive’s termination of his or
her employment shall not be considered to be for Good Reason if he or she has
consented in writing to the occurrence of the event that constitutes Good
Reason; and (B) a Tier I Executive’s termination of his or her employment shall
not be considered to be for Good Reason unless the Executive shall have
delivered a written notice to the Committee within 30 days of his or her first
having actual knowledge of the occurrence of the event that constitutes Good
Reason, stating that he or she intends to terminate his or her employment for
Good Reason and specifying the factual basis for such termination, and such
event is not cured within 30 days of the Committee’s receipt of such notice.

 

6.04 Termination of Employment By the Company For Any Other Reason. During an
Executive’s Retention Period, the Company may also terminate the Executive’s
employment for any reason other than Cause by written notice to the Executive in
accordance with Section 6.05 below of its intention to terminate the Executive’s
employment. During an Executive’s Transition Period and Continued Employment
Period, the Company may not terminate the Executive’s employment other than for
Cause or Disability.

 

6.05 Notice of Termination. Any termination of an Executive’s employment by the
Company or the Executive pursuant to this Article 6 shall be communicated by
Notice of Termination to the other party hereto given in accordance with this
Section 6.05. For purposes of this Plan, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Plan relied upon, (ii) to the extent applicable, sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and (iii) if the Date
of Termination (as defined in Section 6.06 below) is other than the date of
receipt of such notice, specifies the termination date (which date shall be not
more than 30 days after the giving of such notice). The failure by the Executive
or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

 

6.06 Date of Termination. “Date of Termination” means (i) if an Executive’s
employment is terminated other than as a result of the Executive’s death or
Disability, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated as a result of the Executive’s death, the date of death, and (iii) if
the Executive’s employment is terminated as a result of the Executive’s
Disability, the Disability Effective Date.

 

ARTICLE 7  OBLIGATIONS OF THE COMPANY UPON TERMINATION

 

7.01 By an Executive for Good Reason; By the Company Other Than for Cause. This
Section 7.01 sets forth the consequences of the following terminations of
employment: (i) a termination of the employment of a Tier I, Tier II or Tier III
Executive by the Company during his or her Retention Period other than for
Cause; and (ii) a termination by a Tier I Executive of his or her employment for
Good Reason during his or her Retention Period or Transition Period. In each
such case, provided that the Executive properly executes a Termination
Agreement, does not revoke such Termination Agreement, and complies with all
Agreements that he or she is required under this Plan to execute:

 

56    McDonald’s Corporation



--------------------------------------------------------------------------------

  (a) the Company shall pay the following amounts (collectively, the
“Termination Payments”) to the Executive in a lump sum in cash:

 

  (i) the Accrued Obligations (as defined below),

 

  (ii) the Earned Bonus (as defined below), if any,

 

  (iii) the Severance Benefit (as defined below), and

 

  (iv) the Welfare Benefit (as defined below); and

 

  (b) the following categories of stock options shall vest as of the Executive’s
Date of Termination and remain exercisable until the first to occur of (x) the
fifth anniversary (if the Executive is a Tier I Executive or a Tier II
Executive) or the third anniversary (if the Executive is a Tier III Executive)
of the Date of Termination or (y) the latest date on which such options would
have expired, had the Executive’s employment not terminated: (i) all options
that are vested as of the Executive’s Date of Termination; and (ii) all options
that would have vested within five years (if the Executive is a Tier I Executive
or a Tier II Executive) or within three years (if the Executive is a Tier III
Executive) following the Executive’s Date of Termination, if the Executive had
remained employed by the Company.

 

The Termination Payments shall be paid not later than the latest of (1) the 60th
day following the Date of Termination, (2) the first day on which the Executive
has properly executed the Termination Agreement and the Termination Agreement
has ceased to be revocable (and has not been revoked), and (3) in the case of
any Earned Bonus for a year that ends during the Executive’s Retention Period,
the date on which bonuses under TIP for such year are paid to TIP participants
generally.

 

For purposes of this Plan:

 

  (A) “Accrued Obligations” shall mean the sum of (1) any unpaid base salary
accrued through the Date of Termination and (2) any accrued vacation pay, in
each case to the extent not previously paid;

 

  (B) “Discount Rate” shall mean the interest rate equal to the Prime Rate as
reported in The Wall Street Journal, Midwest Edition, as in effect on the Date
of Termination;

 

  (C) “Earned Bonus” means any annual bonus under TIP in respect of any calendar
year ended before the Date of Termination to which the Executive would have been
entitled under TIP (if the Date of Termination is during the Retention Period)
and under this Plan (if the Date of Termination is during the Transition
Period), if his or her employment had not terminated;

 

  (D) “Severance Benefit” means a lump sum payment equal to the aggregate
amounts of Annual Base Salary, Annual Bonuses (excluding Earned Bonuses) and/or
Continued Employment Period Salary that would have been payable to the Executive
if his or her employment had continued through the end of the Continued
Employment Period, discounted from the scheduled payment dates to the Date of
Termination by reference to the Discount Rate;

 

  (E) “Target Percentage” shall mean the target percentage of the annual bonus
that the Executive was eligible to receive under TIP on the day immediately
preceding the Change-in-Status Date without any adjustment, but in no event
lower than the Executive’s highest target percentage in effect at any time
between the Executive’s Plan Start Date and Change-in-Status Date, provided that
the target percentage shall be reduced to reflect any across-the-board
reductions implemented by the Committee prior to the Change-in-Status Date,
which reductions affect Company officers generally; and

 

  (F) “Welfare Benefit” shall mean a lump sum payment in lieu of continued
participation in those Benefit Plans that provide health, medical, dental and
life insurance benefits an amount equal to the estimated cost that the Company
would have incurred to provide benefits under such plans to the Executive
through the end of the Continued Employment Period (as reasonably determined by
the Committee in its sole discretion on the Date of Termination).

 

In determining the Severance Benefit and the Welfare Benefit, the following
rules shall apply. If an Executive’s employment has terminated during his or her
Retention Period, such amounts shall be determined as if Date of Termination had
been his or her Change-in-Status Date, and he or she had remained employed
during the Transition Period and a full five-year Continued Employment Period
thereafter. If an Executive’s employment has terminated during his or her
Transition Period, such amounts shall be determined as if he or she shall had
remained employed during the remainder of the Transition Period and for a full
five-year Continued Employment Period thereafter.

 

McDonald’s Corporation    57



--------------------------------------------------------------------------------

7.02 Death; Disability. If, during any of an Executive’s Employment Periods, the
Executive dies or the Executive’s employment is terminated by reason of
Disability, the Company shall have no further obligations to the Executive or
the Executive’s legal representatives pursuant to this Plan, other than for:

 

  (a) payment of the Accrued Obligations and any Earned Bonus for a year that
ends after the Retention Period in a lump sum in cash within 60 days of the Date
of Termination, and any Earned Bonus for a year that ends during the Retention
Period at the same time as bonuses under TIP for that year are paid to TIP
participants generally; and

 

  (b) payment or provision of death benefits or disability benefits, as
applicable, equal to the benefits provided by the Company to the estates and
beneficiaries of other employees of the Company at the level in which the
Executive was serving at the time of his or her death or termination for
Disability, as applicable.

 

7.03 By the Company for Cause. If an Executive’s employment is terminated during
any of his or her Employment Periods by the Company for Cause, the Company shall
have no further obligations to the Executive pursuant to this Plan other than to
pay the Executive the Accrued Obligations in a lump sum in cash within 60 days
after the Date of Termination.

 

7.04 By a Tier I Executive Without Good Reason or a Tier II or Tier III
Executive for any Reason. If (a) a Tier I Executive terminates his or her
employment during his or her Retention Period or Transition Period without Good
Reason, or during his or her Continued Employment Period for any reason, or (b)
a Tier II or Tier III Executive terminates his or her employment during any of
his or her Employment Periods for any reason or no reason, the Company shall
have no obligation to the Executive pursuant to this Plan other than to pay the
Executive the Accrued Obligations and any Earned Bonus for a year that ends
after the Retention Period in a lump sum in cash within 60 days of the Date of
Termination, and any Earned Bonus for a year that ends during the Retention
Period at the same time as bonuses for that year under TIP are paid to TIP
participants generally.

 

7.05 Change of Control Employment Agreement. Notwithstanding any other provision
of this Plan, in no event shall an Executive be entitled to receive Termination
Benefits under this Plan in connection with a termination of employment for
which the Executive is eligible to elect, and does elect, to receive severance
benefits under a change of control employment agreement with the Company.

 

ARTICLE 8  LEGAL FEES AND OTHER EXPENSES

 

8.01 Entitlement to Reimbursement. If an Executive incurs legal and other fees
or other expenses in a good faith effort to obtain pay or benefits under this
Plan, regardless of whether the Executive ultimately prevails, the Company shall
reimburse the Executive on a monthly basis upon the written request for such
fees and expenses to the extent not reimbursed under the Company’s officers and
directors liability insurance policy, if any. The existence of any controlling
case or regulatory law which is directly inconsistent with the position taken by
the Executive shall be evidence that the Executive did not act in good faith.

 

8.02 Method of Reimbursement. Reimbursement of legal fees and expenses under
this Article 8 shall be made monthly upon the written submission of a request
for reimbursement, together with evidence that such fees and expenses are due
and payable or were paid by the Executive. If the Company shall have reimbursed
the Executive for legal fees and expenses and it is later determined that the
Executive was not acting in good faith, all amounts paid on behalf of, or
reimbursed to, the Executive shall be promptly refunded to the Company.

 

ARTICLE 9  AMENDMENT AND TERMINATION OF THIS PLAN

 

This Plan shall be effective on the Effective Date and shall remain in effect
until the later of (i) October 24, 2007, or (ii) a date that is two years after
the date on which the Company gives written notice to all Executives of its
intention to terminate this Plan. The Company has the right to amend this Plan
in whole or in part at any time; provided that no amendment of this Plan shall
be effective as to any Executive who is or may reasonably be expected to be
materially adversely affected thereby (an “Affected Executive”) until the later
of (i) October 1, 2004, or (ii) a date that is two years after the date on which
the Company gives written notice to all Affected Executives of its intention to
adopt such amendment, unless such Executive consents in writing. Notwithstanding
the foregoing, no Plan termination or amendment shall become effective during
the Transition Period or Continued Employment Period as to any Affected
Executive unless such Executive consents in writing. Any purported Plan
termination or amendment in violation of this Article 9 shall be void and of no
effect.

 

58    McDonald’s Corporation



--------------------------------------------------------------------------------

ARTICLE 10  MISCELLANEOUS PROVISIONS

 

10.01   Successors. This Plan shall be binding upon the Company and its
successors and assigns.

 

10.02   Executive Information. Each Executive shall notify the Committee of his
or her mailing address and each change of mailing address to the extent that he
or she has not previously informed the Company thereof. In addition, each
Executive shall furnish the Committee with any other information and data that
the Committee reasonably considers necessary for the proper administration of
this Plan and the Executive’s Agreements. The information provided by the
Executive under this Section 10.02 shall be binding upon the Executive, his or
her dependents and any beneficiaries for all purposes of this Plan and the
Agreements. The Committee shall be entitled to rely on any representations
regarding personal facts made by a Executive, his or her dependents or
beneficiaries, unless it has knowledge that such representations are false.

 

10.03   Payments to Beneficiary. If an Executive dies before receiving amounts
to which he or she is entitled under this Plan or any Agreement, such amounts
shall be paid to the Beneficiary (as defined below) or if none, to the
Executive’s estate. If a Beneficiary dies before complete payment of any
benefits attributable to a deceased Executive, the remaining benefits shall be
paid the Beneficiary’s estate. For purposes of this Plan, a “Beneficiary” shall
mean any person, firm, corporation, partnership, venture or other entity of any
kind, including without limitation any entity which is tax-exempt under Section
501(c)(3) of the Internal Revenue Code, designated in writing by an Executive in
accordance with procedures established by the Committee.

 

10.04   Notices. Any notice, request, election, or other official communication
under this Plan or any Agreement shall be in writing and shall be delivered
personally, by courier service, by registered or certified mail, return receipt
requested or (in the case of the Company, the CEO or the HR Official (as defined
in the Agreements)) by facsimile, and shall be effective upon actual receipt by
the party to which such notice shall be directed, and shall be addressed as
follows: (i) if to the Company, or McDonald’s Corporation, One McDonald’s Plaza,
Oak Brook IL 60523, Attention: Corporate Secretary, facsimile: (630) 623-0497,
(ii) if to the CEO or the HR Official, to such official at One McDonald’s Plaza,
Oak Brook, Illinois 60523, facsimile: (630) 623-7409, and (iii) if to an
Executive, the last mailing address as specified by the Executive in accordance
with Section 10.02 above.

 

10.05   Right to Amend Compensation Plans and Employee Plans. Nothing in this
Plan or any Agreement shall be construed to limit the ability of the Company to
amend or terminate any of the Compensation Plans and Employee Plans, and any
such terminations or amendments shall be effective as to the Executives.

 

10.06   Non-Alienation. No Executive shall have the right to assign, transfer or
anticipate an interest in any benefit under this Plan or any Agreement.

 

10.07   Severability. If any one or more articles, sections or other portions of
this Plan or of any Agreement are declared by any court or governmental
authority to be unlawful or invalid, such unlawfulness or invalidity shall not
serve to invalidate any article, section or other portion not so declared to be
unlawful or invalid. Any article, section or other portion so declared to be
unlawful or invalid shall be construed so as to effectuate the terms of such
article, section or other portion to the fullest extent possible while remaining
lawful and valid.

 

10.08   No Waiver. The Company’s or an Executive’s failure to insist upon strict
compliance with any provision of this Plan or of any Agreement shall not be
deemed a waiver of such provision or any other provision of this Plan or of any
Agreement. The Company or an Executive may waive any or all of the provisions of
this Plan or of any Agreement only by signing a document to that effect. A
waiver of any provision of this Plan or of any Agreement shall not be deemed a
waiver of any other provision, and any waiver of any default in any such
provision shall not be deemed a waiver of any later default thereof or of any
other provision.

 

10.09   Governing Law. This Plan is an “employee benefit plan” within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”). It is intended to constitute a “welfare plan” within the
meaning of Section 3(1) of ERISA, but to the extent it is held to be a “pension
plan” within the meaning of Section 3(2) of ERISA, it constitutes an unfunded
plan maintained primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees. To the extent not
preempted by federal law, this Plan and all Agreements shall be interpreted and
construed in accordance with the laws of the State of Illinois, without regard
to any otherwise applicable conflicts of law or choice of law principles.

 

10.10   Captions. The captions of the Sections and Articles of this Plan are not
a part of the provisions hereof and shall have no force or effect.

 

10.11   No Mitigation or Offset. In no event shall any Executive or the Company
be obligated to take any action by way of mitigation of any damages caused by
the breach by the Company or any Executive, as applicable, of its, his or her
obligations under this Plan. No Executive’s Termination Benefits shall be
reduced by any compensation that the Executive earns after his or her Date of
Termination from employment or self-employment, provided that such employment or
self-employment does not violate the Executive’s obligations under his or her
Agreements.

 

McDonald’s Corporation    59



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Appendix A.                   

Tier

--------------------------------------------------------------------------------

  

Name

--------------------------------------------------------------------------------

   Plan start date


--------------------------------------------------------------------------------

     End date


--------------------------------------------------------------------------------

    

Percentage for salary

during continued

employment period

--------------------------------------------------------------------------------

I

  

Jack M. Greenberg

   April 29, 1998      April 29, 2003      50%

I

  

James R. Cantalupo

   April 29, 1998      April 29, 2001      50%

II

  

Claire H. Babrowski

   October 1, 1998      October 1, 2001      35%

II

  

James A. Skinner

   October 1, 1998      October 1, 2001      35%

II

  

Stanley R. Stein

   October 1, 1998      October 1, 2001      35%

III

  

Charles Bell

   October 29, 2002      October 29, 2005      35%

III

  

Michael J. Roberts

   October 29, 2002      October 29, 2005      35%

III

  

Gloria Santona

   October 29, 2002      October 29, 2005      35%

III

  

Jack Daly

   October 29, 2002      October 29, 2005      35%

III

  

Eduardo Sanchez

   October 29, 2002      October 29, 2005      35%

III

  

Matthew H. Paull

   October 29, 2002      October 29, 2005      35%

III

  

Lynn Crump-Caine

   October 29, 2002      October 29, 2005      35%

III

  

Mats Lederhausen

   October 29, 2002      October 29, 2005      35%

III

  

Russell P. Smyth

   October 29, 2002      October 29, 2005      35%

 

60    McDonald’s Corporation



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Appendix B. Index of defined terms

 

Accrued Obligations

  

Section 7.01(A)

Affected Executive

  

Article 9

Agreement

  

Section 1.02(b)

Annual Base Salary

  

Section 4.02(a)(i)

Annual Bonus

  

Section 4.02(b)

Beneficiary

  

Section 10.03

Board

  

Section 2.01

Cause

  

Section 6.02

CEO

  

Section 4.01(b)

Change-in-Status Date

  

Section 4.01(a)

Claim

  

Section 2.13(a)

Claimant

  

Section 2.13(a)

Committee

  

Section 2.01

Company

  

Introduction

Compensation Plans

  

Section 1.02(d)

Continued Employment Period

  

Section 5.01

Continued Employment Period Agreement

  

Section 1.02(c)

Continued Employment Period Salary

  

Section 5.02

Date of Termination

  

Section 6.06

Deferred Compensation Plans

  

Section 1.02(e)

Disability

  

Section 6.01

Disability Effective Date

  

Section 6.01

Disability Plan

  

Section 6.01

Discount Rate

  

Section 7.01(B)

Earned Bonus

  

Section 7.01(C)

Effective Date

  

Introduction

Employee Plans

  

Section 1.02(d)

Employment Periods

  

Section 1.02(a)

End Date

  

Appendix A

Executives

  

Section 1.02(a)

Full Target Percentage

  

Section 4.02(b)(ii)

Good Reason

  

Section 6.03

HR Official

  

Section 10.04

LTIP

  

Section 4.02(c)

LTIP Awards

  

Section 4.02(c)

Notice of Termination

  

Section 6.05

Objection

  

Section 6.01

Plan

  

Introduction

Plan Administrator

  

Section 2.02

Prorated Annual Bonus

  

Section 4.02(b)(iii)

Relevant Prior Benefits

  

Section 1.02(c)

Retention Period

  

Article 3

Severance Benefit

  

Section 7.01(D)

Target Percentage

  

Section 7.01(E)

Termination Agreement

  

Section 1.02(b)

Termination Benefits

  

Section 1.02(b)

Termination Payments

  

Section 7.01(a)

Tier I Executive

  

Appendix A

Tier II Executive

  

Appendix A

Tier III Executive

  

Appendix A

TIP

  

Section 4.02(b)

Transition Benefits

  

Section 4.01(a)

Transition Officer

  

Section 4.01(a)

Transition Period

  

Section 4.01(d)

Transition Period Agreement

  

Section 1.02(b)

Violation

  

Section 1.02(c)

Welfare Benefit

  

Section 7.01(F)

Years of Service

  

Section 4.01(d)

 

McDonald’s Corporation    61